Citation Nr: 0607548	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to a compensable initial evaluation for 
bilateral stress fractures.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 25, 2001 to July 
24, 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 


FINDINGS OF FACT

1.  The veteran has no current disability of either knee.

2.  The veteran has no current disability of the right ankle.

3.  Bilateral stress fractures are no longer evident by X-
rays, and there is no current functional impairment due to 
the stress fractures.


CONCLUSIONS OF LAW

1.  Chronic bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

3.  The criteria for a compensable initial evaluation for 
residuals of bilateral stress fractures have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
4.71a, Diagnostic Code 5262 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The appellant was provided the required notice by letter 
mailed in October 2001, prior to the RO's initial 
adjudication of her service connection claims.  Although the 
RO did not specifically request the appellant to submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on her behalf.  Therefore, the Board 
believes that the appellant was on notice of the fact that 
she should submit any pertinent evidence in her possession.  

With respect to the claim for a compensable initial rating 
for residuals of bilateral stress fractures, the Board notes 
that the December 2001 rating decision granted the veteran's 
claim for service connection for residuals of bilateral 
stress fractures.  The veteran had been provided proper VCAA 
notice with respect to the claim for service connection for 
residuals of bilateral stress fractures.  Although the VCAA 
notice did not include notice concerning the evidence 
required to substantiate his entitlement to the highest 
available evaluation for the bilateral stress fractures, the 
notice provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are no longer applicable when the underlying 
service connection claim has been granted.  Rather, the 
provisions of 38 U.S.C.A. §§ 5104, 7105 (2005); 38 C.F.R. 
§ 3.103 (2005), concerning VA's duty to notify a claimant of 
a decision by VA and of his or her appellate rights 
concerning the decision and, if a timely notice of 
disagreement is received, the notice requirements in 
connection with an appeal, are applicable.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).

The record reflects that the veteran was afforded appropriate 
notice of the rating decision assigning the initial rating 
for her bilateral stress fractures and that she has perfected 
an appeal of that decision.  In addition, she has been 
provided an appropriate Statement of the Case in response to 
her notice of disagreement with that rating decision.

The Board notes that the veteran's service medical records 
have been obtained.  VA has also obtained the veteran's 
private medical records and her VA medical records.  The 
veteran has submitted statements from members of her family 
as well as medical evidence in support of her claims.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and she has 
done so.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate her claims.  
In a June 2003 letter the veteran stated that she had no 
further information to provide.  The Board is also unaware of 
any outstanding evidence that could be obtained to 
substantiate the claims.  In sum, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA.

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records show that the veteran was seen for 
right knee pain, for bilateral foot pain, and for bilateral 
ankle pain.  She was diagnosed as having bilateral fibula 
stress fractures.  In July 2001 it was noted that X-rays 
showed a well-healing stress fracture of the fibula.  The 
diagnosis was plantar fasciitis secondary to pes planus.  

VA examination in September 2001 revealed the veteran's knees 
to be mildly warm/swollen, with trace effusions.  The veteran 
had crepitus of both knees to extension, with marked 
tenderness to flexion and extension.  The veteran had no 
ligamentous laxity of the knees.  Examination of the ankles 
revealed moderate tenderness diffusely throughout the ankles 
to active and passive flexion, extension, inversion, and 
eversion.  There were no specific areas of point tenderness.  
The assessment was osteoarthritis.  The examiner stated that 
the veteran probably had baseline joint weakness related to 
obesity which was exacerbated by sudden onset of excessive 
physical exertion during basic training.  X-rays of the knees 
were normal.

On VA examination in November 2001, it was noted that X-rays 
of the veteran's tibias, fibulas, ankles and knees were all 
normal.  The diagnoses included persistent bilateral knee 
pain, persistent bilateral tibia pain, and persistent 
bilateral ankle pain.  The examiner noted that there was no 
established diagnosis for the veteran's knees or ankles.  

A January 2002 statement from the veteran's private physician 
notes that the veteran never had a problem with her leg until 
July 30, 2001, at which time she developed a knee problem.

The veteran submitted a January 2002 letter from a VA 
physician.  The physician noted that shortly after the 
veteran entered basic training, she began to experience 
progressively worsening pain in her anterior legs and ankles 
which was exacerbated by physical activity during basic 
training.  The VA physician believed that there was a clear 
cause and effect relationship between the injuries the 
veteran sustained during her basic training and her current 
musculoskeletal problems.  

A July 2002 VA outpatient record notes that the veteran 
complained of bilateral knee, calf, and ankle pain.  X-rays 
were negative.  The assessment included patellofemoral 
syndrome, mild ankle degenerative joint disease, and possible 
exertional compartment syndrome. 

The veteran submitted a July 2002 statement from her sister-
in-law and a February 2003 statement from her aunt.  They 
each stated that the veteran had pain and disability of the 
lower extremities due to injuries in service.

On VA examination in April 2004, the veteran reported that 
since being given orthotics by a physical therapist the year 
before, the pain in her back, hips, knees, ankles, and feet 
had gone away.  The veteran stated that she was working at a 
car dealership and was on her feet all day.  The veteran 
reported that she was not wearing any supports or braces, and 
she was not taking any medications.  She did not feel limited 
in what she could do.  

Examination revealed that the veteran walked without any 
assistive aids and without a limp.  The diagnoses were 
pronation of the feet with history of foot pain, overweight, 
and mild valgus and mild hyperextension of the knees.  The 
examiner noted that the veteran did not have any symptomatic 
disabilities related to service.

The Board notes that other than stress fractures of the 
fibula, the veteran was not diagnosed with any specific 
disability of the lower extremities during service.  She was 
noted to have ankle and knee pain during service, but no 
specific ankle or knee trauma, other than typical boot camp 
activity, was noted during service, and no specific ankle or 
knee disability was diagnosed during service. 

The Board does not find the January 2002 opinions of a 
private physician and of a VA physician to be probative to 
the veteran's claims.  Neither indicated that they had 
examined the veteran's service medical records, and neither 
provided a diagnosis of a current disability that was related 
to service.  The private physician stated that the veteran 
never had a problem with her leg until July 30, 2001, which 
was after discharge from service.  The VA physician only 
opined that the veteran had musculoskeletal problems due to 
service, he did not provide a diagnosis of a current 
disability of the veteran's knees or ankles.

The September 2001 VA examiner indicated possible arthritis 
and a July 2002 VA outpatient record notes mild ankle 
degenerative joint disease.  However, neither examiner 
related arthritis to service, and X-rays in September 2001 
and July 2002 were negative.  The Board further notes that 
the veteran was not diagnosed with arthritis during service, 
and even if the veteran did actually have arthritis after 
service, she was in service for less than 90 days and is thus 
not entitled to presumptive service connection for a chronic 
disability under 38 C.F.R. § 3.307 (2005).

The Board finds that the April 2004 VA examination report is 
the most probative.  It is the most current examination 
report of record, and it is the only examination report that 
notes that the veteran's claims file was reviewed in 
conjunction with the examination.  The April 2004 VA examiner 
found no disability of the ankles.  While he noted mild 
valgus and mild hyperextension of the knees, he did not 
diagnose any disability of the knees.  

As noted above, the veteran is not shown to have experienced 
any specific trauma to the knees or to the right ankle during 
service.  While the veteran has been shown to have had knee 
and ankle pain during and immediately following service, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (2000).  Since 
the most probative medical evidence of record indicates that 
the veteran does not have a current right ankle or bilateral 
knee disability, service connection is not warranted. 

While the veteran and her relatives state that the veteran 
has current lower extremity disability related to service, 
this is not competent evidence since laypersons are not 
qualified to render an opinion concerning medical causation.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the bilateral knee and right ankle 
claims.

Compensable Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2005).

Because this appeal ensues from the initial rating assigned 
on the granting of service connection, different percentage 
ratings may be assigned for different periods of time, since 
the effective date of service connection, based on the facts 
found (so-called "staged ratings").  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO granted service connection 
and a noncompensable rating effective from July 25, 2001, the 
day after the veteran's release from active duty.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

When the requirements for a compensable rating of a 
diagnostic code are not met, a noncompensable rating is 
assigned.  38 C.F.R. § 4.31.

Service medical records show that the veteran was seen on 
several occasions for bilateral lower extremity pain.  The 
veteran was found to have bilateral tibial stress reaction 
and fibula stress fractures, with bilateral pes planus.  In 
July 2001 it was noted that X-rays showed a well-healing 
stress fracture of the fibula.

Post service medical evidence includes the report of a VA 
examination in September 2001.  The September 2001 X-rays 
revealed no abnormality of the veteran's tibias or fibulas.  
On VA examination in November 2001, the veteran claimed 
tenderness to palpation over both mid-anterior tibias.  No 
swelling, deformity, weakness, fatigability, decreased 
endurance, or incoordination of the tibias was noted.  The 
post service medical records have revealed complaints of pain 
and some limitation of motion of the knees and right ankle, 
but have not indicated that the veteran has any disability of 
the knees or right ankle that is attributable to residuals of 
the in-service stress fractures.

Since the veteran's release from active duty, the evidence 
shows no functional impairment of the right and left tibias 
or fibulas due to the old stress fractures.  The stress 
fractures are healed by X-rays, and there is no residual 
malunion of the fibulas or tibias.  The veteran's subjective 
complaints of occasional discomfort do not warrant a 
compensable rating under any analogous diagnostic code.  
Moreover, there have been no periods of time, since the 
effective date of service connection, during which a 
compensable rating would be warranted; thus higher "staged 
ratings" are not warranted.  

The preponderance of the evidence is against the claim for a 
compensable initial rating for residuals of stress fractures.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to a compensable initial evaluation for bilateral 
stress fractures is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


